
	

114 HR 3567 IH: HMDA Repeal Act of 2015
U.S. House of Representatives
2015-09-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 3567
		IN THE HOUSE OF REPRESENTATIVES
		
			September 18, 2015
			Mr. Brat (for himself and Mr. Chabot) introduced the following bill; which was referred to the Committee on Financial Services
		
		A BILL
		To repeal the Home Mortgage Disclosure Act of 1975, and for other purposes.
	
	
 1.Short titleThis Act may be cited as the HMDA Repeal Act of 2015. 2.Repeal of the Home Mortgage Disclosure Act of 1975 (a)RepealThe Home Mortgage Disclosure Act of 1975 (12 U.S.C. 2801 et seq.) is repealed.
			(b)Conforming amendments
 (1)Federal Home Loan Bank ActSection 10(k)(1) of the Federal Home Loan Bank Act (12 U.S.C. 1430(k)(1)) is amended by striking subparagraph (B) and redesignating subparagraph (C) as subparagraph (B).
 (2)Housing and Community Development Act of 1992The Housing and Community Development Act of 1992 (12 U.S.C. 4501 et seq.) is amended— (A)in section 1323(a), by striking paragraph (2) (relating to Census tract level reporting);
 (B)in section 1326, by amending subsection (d) to read as follows:  (d)Mortgage informationSubject to privacy considerations, the Director shall, by regulation or order, provide that certain information relating to single family mortgage data of the enterprises shall be disclosed to the public, in order to make available to the public information collected by the Director under section 1324(b)(6).; and
 (C)in section 1332(e)— (i)in paragraph (2)(A)—
 (I)by striking and for which information under the Home Mortgage Disclosure Act of 1975 is publicly available; (II)in clause (i), by striking , or and inserting ; or;
 (III)in clause (ii), by striking the comma at the end and inserting a period; and (IV)by striking the matter after and below clause (ii); and
 (ii)by striking paragraphs (4) and (5). (3)Dodd-Frank Wall Street Reform and Consumer Protection ActThe Dodd-Frank Wall Street Reform and Consumer Protection Act (12 U.S.C. 5301 et seq.) is amended—
 (A)in section 1002(12)— (i)by striking subparagraph (K); and
 (ii)by redesignating subparagraphs (L) through (R) as subparagraphs (K) through (Q), respectively; and (B)in section 1013(c)(2)(A), by striking and the Home Mortgage Disclosure Act.
					
